In a negligence action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), dated April 23, 1986, which granted the plaintiff’s motion for leave to amend the complaint to add a cause of action for wrongful death.
Ordered that the order is affirmed, with costs.
We find that the Supreme Court did not abuse its discretion in granting the plaintiff leave to amend her complaint to include a cause of action for wrongful death. Contrary to the defendant’s contention, the affidavit submitted by a physician who had treated the decedent sufficiently set forth a causal connection between the decedent’s fall, which resulted from the alleged acts of negligence on the defendant’s part, and his subsequent death (cf., Liebman v Newhouse, 122 AD2d 252; Mahoney v Sharma, 110 AD2d 627; Fiorentino v Cobble Hill Nursing Home, 101 AD2d 825).
We further find that the lapse of time between service of the original complaint and the interposition of the cause of *373action for wrongful death has not resulted in prejudice to the defendant since all of the claims are predicated upon the same facts and occurrences, which were fully delineated in the original complaint. Kunzeman, J. P., Eiber, Harwood and Balletta, JJ., concur.